Case 17-13321 Doc 25 Filed 05/06/19 Entered 05/06/19 16:28:34 Main Document Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

   IN RE: GERALD R. REED, SR.                                             CASE NO. 17-13321

           DEBTOR                                                         SECTION “B”

                                                                          CHAPTER 13

                                         CONSENT ORDER

          This matter was scheduled to come before this Honorable Court on the 22nd day of May,

   2019, on Cenlar FSB as servicer for Federal National Mortgage Association (“Movant”),

   Motion (P-21) for Relief from Stay, or, in the Alternative, for Adequate Protection affecting the

   immovable property at 3226 Derby Place, New Orleans, Louisiana 70119; in resolution of the

   motion, the debtor, acknowledging that a post-petition delinquency exists on his account with

   Movant, and in satisfaction thereof, agree as follows:

          The debtor acknowledges that a post-petition delinquency exists on his account with

   Movant in the sum of $6,260.62, representing past due post-petition installments for the month

   of December 1, 2018 through April 1, 2019 in the amount of $1,261.00 each, plus attorney fees

   of $350.00 and court costs of $181.00, with less funds in suspense in the amount of $575.38; in

   partial satisfaction of the post-petition delinquency, the debtor will tender certified funds in the

   amount of $3,500.00 to Movant within 15 days of the signing of this Order; in satisfaction of the

   remaining balance of $2,760.62, the debtor shall, commencing with the May 1, 2019 installment

   and for five consecutive months thereafter pay the regular monthly payment, plus the sum of

   $460.12 with the May 1, 2019 payment, and $460.10 with the June 1, 2019 through October 1,

   2019 payments.

          IT IS FURTHER ORDERED that a thirty (30) day “drop dead” provision shall apply to

   all future post-petition installments owed by the debtor to Movant, commencing with the May 1,
Case 17-13321 Doc 25 Filed 05/06/19 Entered 05/06/19 16:28:34 Main Document Page 2 of 2




   2019 payment. If the debtor’s account becomes more than thirty (30) days delinquent with

   regard to future post-petition installments, commencing with the May 1, 2019 payment, Movant

   shall be entitled to relief from the automatic stay, as prayed for in its Motion, ex parte, without

   the necessity of a further hearing but with fourteen (14) days written notice of default to Debtor

   and counsel for debtor, and upon submission of an Affidavit by an authorized representative or

   employee of Movant verifying a breach of the terms of this Order. The provision of Bankruptcy

   Rule 4001 (a)(3) are waived and the said Order Shall be in full force and effect upon signature by

   the Court and valid for one (1) year.

          IT IS FURTHER ORDERED in the event the stay is lifted on the pertinent property as

   described above, then said ex parte order lifting stay shall remain in full force and effect if this

   case is converted to any other Chapter of the Bankruptcy Code and shall remain res judicata and

   the order shall survive any conversion of this case to a case under any other Chapter of the

   Bankruptcy Code.


          New Orleans, Louisiana, May 6, 2019.


                                           JUDGE, UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF LOUISIANA

   Respectfully submitted,                              APPROVED AS TO FORM & CONTENT:

   LAW OFFICES OF HERSCHEL C. ADCOCK, JR.
   LLC

   /s/ Herschel C. Adcock, Jr.                          /s/ Timothy P. Kirkpatrick
   HERSCHEL C. ADCOCK, JR. #17903                       TIMOTHY P. KIRKPATRICK # 20251
   ALCIA B. COOK #33072                                 Kirkpatrick and Associates
   P. O. BOX 87379                                      3501 North Causeway Boulevard, Suite 750
   Baton Rouge, Louisiana 70879-8379                    Metairie, Louisiana 70114
   Phone: (225) 756-0373                                Phone: (504) 828-3311
   Our File # 31851.B                                   Attorney for Debtor(s)
